Name: Commission Regulation (EEC) No 2240/91 of 26 July 1991 amending Regulation (EEC) No 3846/87 as regards the product nomenclature for export refunds on pigmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production
 Date Published: nan

 No L 204/16 27. 7. 91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2240/91 of 26 July 1991 amending Regulation (EEC) No 3846/87 as regards the product nomenclature for export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 15 (6) thereof, Whereas a nomenclature for refunds was introduced by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 1436/91 (4) ; whereas that nomenclature should be amended to allow the differentiation of the refunds for certain products accor ­ ding to their total bone and cartilage content ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The CN codes 0203 and 0210 of the agricultural product nomenclature for export refunds laid down in section 7 of the Annex to Regulation (EEC) No 3846/87 are replaced by the corresponding codes laid down in the Annex of this Regulation. Article 2 This Regulation shall enter into force on 1 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 366, 24. 12. 1987, p. 1 . b) OJ No L 137, 31 . 5. 1991 , p. 21 . 27. 7. 91 Official Journal of the European Communities No L 204/17 ANNEX 7. Pigmeat CN code Description of goods Product code 0203 ex 0203 1 1 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 1 5 0203 19 55 ex 0203 21 0203 21 10 ex 0203 22 0203 22 1 1 0203 22 19 Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :    Of domestic swine   Hams (legs), shoulders and cuts (parts) thereof, with bone in :    Of domestic swine :     Legs and parts thereof  With a total bone and cartilage content of less than 25 % by weight  Other     Shoulders and parts thereof  With a total bone and cartilage content of less than 25 % by weight  Other   Other :    Of domestic swine :     Fore-ends and parts thereof  With a total bone and cartilage content of less than 25 % by weight  Other     Loins and parts thereof  With a total bone and cartilage content of less than 25 % by weight  Other     Bellies (streaky) and parts thereof  With a total bone and cartilage content of less than 15 % by weight  Other     Other :      Boneless :  Legs, fore-ends, shoulders or loins, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, vacuum packet (')  Other legs, fore-ends, shoulders or loins, and parts thereof (')  Bellies, and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, vacuum packet (')  With a total cartilage content of less than 1 5 % by weight  Other  Other bellies and parts thereof, derinded (')  With a total cartilage content of less than 1 5 % by weight  Other  Other  Frozen :   Carcases and half-carcases :  Of domestic swine   Hams (legs), shoulders and cuts (parts) thereof, with bone in :    Of domestic swine :     Legs and parts thereof  With a total bone and cartilage content of less than 25 % by weight  Other     Shoulders and parts thereof With a total bone and cartilage content of less than 25 % by weight  Other 0203 11 10 000 0203 12 11 100 0203 12 11 900 0203 12 19 100 0203 12 19 900 0203 19 11 100 0203 19 11 900 0203 19 13 100 0203 19 13 900 0203 19 15 100 0203 19 15 900 0203 19 55 120 0203 19 55 190 0203 19 55 311 0203 19 55 319 0203 19 55 391 0203 19 55 399 0203 19 55 900 0203 21 10 000 0203 22 11 100 0203 22 1 1 900 0203 22 19 100 0203 22 19 900 No L 204/ 18 Official Journal of the European Communities 27 . 7 . 91 CN code Description of goods Product code ex 0203 29   Other :    Of domestic swine : \ 0203 29 1 1     Fore-ends and parts thereof ll  With a total bone and cartilage content of less than 25 % by weight 0203 29 11 100  Other 0203 29 1 1 900 0203 29 13     Loins and parts' thereof l  With a total bone and cartilage content of less than 25 % by weight 0203 29 13 100  Other 0203 29 13 900 0203 29 15     Bellies (streaky) and parts thereof l  With a total bone and cartilage content of less than 1 5 % by weight 0203 29 15 100  Other 0203 29 15 900     Other : l 0203 29 55      Boneless : I  Legs, fore-ends, shoulders or loins, and parts thereof, derinded and defatted with a maximum layer of 3 mm fat (*) 0203 29 55 120  Other legs, fore-ends, shoulders or loins, and parts thereof (') 0203 29 55 190  Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat (') I I  With a total cartilage content of less than 15% by weight 0203 29 55 311  Other 0203 29 55 319  Other bellies and parts thereof, derinded (') \  With a total cartilage content of less than 1 5 % by weight 0203 29 55 391  Other 0203 29 55 399  Other 0203 29 55 900 0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : I ex 0210 11   Hams, shoulders and cuts (parts) thereof, with bone in : I    Of domestic swine : l l     Salted or in brine : l 0210 11 11      Hams and parts thereof l  With a total bone and cartilage content of less than 25 % by weight 0210 11 11 100 \ - Other 0210 11 11 900 I _ _ _ _ Dried or smoked l 0210 11 31      Hams and parts thereof : I  'Prosciutto di Parma', 'Prosciutto di San Daniele' (2) \  With a total bone and cartilage content of less than 25 % by weight 0210 11 31 110 - Other 0210 11 31 190 I  Other l I  With a total bone and cartilage content of less than 25 % by weight 0210 11 31 910  Other 0210 11 31 990 ex 0210 12   Bellies (streaky) and cuts (parts) thereof : I    Of domestic swine : \ 0210 12 11     Salted or in brine l  With a total bone and cartilage content of less than 1 5 % by weight 0210 12 11 100  Other 0210 12 11 900 0210 12 19     Dried or smoked l  With a total bone and cartilage content of less than 1 5 % by weight 0210 12 19 100  Other 0210 12 19 900 27. 7. 91 Official Journal of the European Communities No L 204/19 CN code Description of goods Product code ex 0210 19   Other :    Of domestic swine : l     Salted or in brine : l 0210 19 40      Loins and parts thereof l  With a total bone and cartilage content of less than 25 % by weight 0210 19 40 100  Other 0210 19 40 900      Other : l 0210 19 51       Boneless : \  Hams, fore-ends, shoulders or loins, and parts thereof (') 0210 19 51 100  Bellies and parts thereof, derinded (') \  With a total cartilage content of less than 1 5 % by weight 0210 19 51 310  Other 0210 19 51 390  Other 0210 19 51 900     Dried or smoked : Other : 0210 19 81       Boneless :  'Prosciutto di Parma", 'Prosciutto di San Daniele', and parts thereof (2) 0210 19 81 100  Hams, fore-ends, shoulders or loins, and parts thereof (') 0210 19 81 300  Other 0210 19 81 900'